Citation Nr: 0613274	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-02 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a low back disability.

2.  Entitlement to an increased disability evaluation for 
migraine headaches, currently rated as 30 percent disabling.

3.  Entitlement to an increased disability evaluation for 
residuals of a right (major) wrist fracture, currently rated 
as 10 percent disabling.

4.  Entitlement to an increased (compensable) disability 
evaluation for residuals of a right ankle fracture.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.  He was discharged from that period of service under 
conditions other than honorable.  In a July 1973 
administrative decision, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, determined that 
the veteran's discharge from that period of service was under 
dishonorable conditions and constituted a bar to VA benefits.  
He also served on active duty from May 1980 to August 1982.  
He was discharged from that period of service under honorable 
conditions.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a June 2002 rating decision of the VA RO in 
Philadelphia, Pennsylvania (the RO).  The RO in Philadelphia, 
Pennsylvania, had temporary jurisdiction over the veteran's 
claims file, and his claims file was subsequently returned to 
the VA RO in Cleveland, Ohio.  In that rating decision, the 
RO denied the claim to reopen service connection for a back 
disability, denied a rating in excess of 10 percent for 
residuals of a right wrist fracture, denied a compensable 
rating for residuals of a right ankle fracture, and granted a 
30 percent disability rating for migraine headaches.  The 
veteran expressed disagreement with those denials and the 
assignment of 30 percent disability rating for migraine 
headaches and later perfected an appeal on those issues.

The veteran testified at a personal hearing that was held in 
March 2004 at the RO before a Decision Review Officer.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.  The veteran later testified at a 
videoconference hearing that was held in February 2006 before 
the undersigned.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

The issue of entitlement to service connection for a back 
disability, reopened herein below, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.

At the February 2006 hearing, the veteran testified that he 
was unable to work due to side effects from his headache 
medications.  Therefore, the veteran has again raised the 
issue of entitlement to total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a back condition in an August 1987 
rating decision.  

2.  Evidence received subsequent to the August 1987 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of this claim.

3.  The veteran's migraine headaches are manifested by very 
frequent, completely prostrating, and prolonged attacks 
productive of severe economic inadaptability.  

4.  The veteran is receiving the maximum schedular rating for 
limitation of motion of the right wrist, and any paralysis of 
the right median nerve as a residual of the in-service right 
wrist fracture is no more than incomplete and mild in 
severity.

5.  The medical evidence of record does not indicate that the 
veteran has any current residuals of an in-service right 
ankle fracture.

6.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's three service-connected 
disabilities that are the subject of this appeal, so as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The August 1987 rating decision denying the claim for 
service connection for a back disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been received, and the 
claim for service connection for a back disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  The criteria for the assignment of a 50 percent schedular 
disability rating for the veteran's migraine headaches have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 8100 (2005).

4.  The criteria for the assignment of a schedular rating in 
excess of 10 percent for the veteran's residuals of a right 
wrist fracture have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5215, 
8515 (2005).

5.  The criteria for the assignment of a compensable rating 
for the veteran's residuals of a right ankle fracture have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.31, 4.71, 4.71a, Diagnostic Code 5271 (2005).

6.  The criteria for the assignment of increased disability 
ratings for any of the three service-connected disabilities 
on appeal on an extra-schedular basis are not met. 38 C.F.R. 
§ 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a low back disability.  He is also seeking increased ratings 
for his service-connected migraine headaches, residuals of a 
right wrist fracture, and residuals of a right ankle 
fracture.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations

The VCAA alters the legal landscape in three distinct ways:  
standard of review, duty to notify and duty to assist.  The 
Board will now address these concepts within the context of 
the circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

The Board observes that the veteran was notified by the June 
2002 rating decision, the December 2003 Statement of the Case 
(SOC), and the May 2004 and June 2005 supplemental statement 
of the case (SSOCs) of the pertinent law and regulations, of 
the need to submit additional evidence on his claims, and of 
the particular deficiencies in the evidence with respect to 
his claims.

More significantly, letters were sent to the veteran in 
September 2001 and November 2001 that were specifically 
intended to address the requirements of the VCAA.  
The September 2001 and November 2001 letters from the RO 
specifically notified the veteran that to establish 
entitlement to an increased evaluation of a service-connected 
disability, the evidence must show an increase in severity of 
the disability.  The November 2001 letter from the RO told 
the veteran that "to qualify as new, the evidence must be 
submitted to VA for the first time" and that "in order to 
be considered material evidence, the additional information 
must relate to an unestablished fact necessary to 
substantiate your claim."  See the November 2001 letter, 
page 2 (emphasis as in the original).  The November 2001 
letter informed the veteran that "[n]ew and material 
evidence must raise a reasonable possibility, that when 
considered with all the evidence of record (both new and 
old), that the outcome (conclusion) would change" and that 
"[t]he evidence can't simply be redundant (repetitive) or 
cumulative of that which we had when we previously decided 
your claim."  Id.  The November 2001 letter also advised the 
veteran of what the evidence must show to establish service 
connection.  Id; see also Kent v. Nicholson, No 04-181 (U.S. 
Vet. App. Mar. 31, 2006).  Accordingly, the veteran was 
informed of the information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claims.    

As for the evidence to be provided by the veteran, in the 
VCAA letters, the RO advised the veteran that to identify any 
additional medical evidence and to submit VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each relevant health 
care provider.  In addition, in the VCAA letters, the RO 
informed that VA would assist him by providing a medical 
examination or getting a medical opinion if VA decides that 
it is necessary to make a decision on his claim. 

With regard to evidence that VA would attempt to obtain on 
his behalf, in the VCAA letters, the RO informed the veteran 
that VA would make "reasonable efforts" to obtain "such 
things as medical records, employment records, or records 
from other Federal agencies."  November 2001 VCAA letter, 
page 3; September 2001 VCAA letter, page 3.

In the VCAA letters, the RO informed the veteran that he may 
submit any evidence himself that is not of record.  He was 
also advised that "[i]t's still your responsibility to 
support your claim with appropriate evidence." (emphasis in 
the original)  November 2001 VCAA letter, page 3; September 
2001 VCAA letter, page 3.  This request was unlimited; that 
is, it can reasonably be read to encompass any and all 
evidence in the veteran's possession.  Thus, the VCAA letters 
complied with the requirement of 38 C.F.R. § 3.159(b)(1) to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims because the 
letters informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that even though the September 2001 
and November 2001 VCAA letters requested a response by within 
60 and 30 days, respectively, those letters also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the September 2001 and November 2001 VCAA letters.  

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the claims were adjudicated by the RO in June 
2002, after the September 2001 and November 2001 VCAA 
letters.  Therefore, the timing of the VCAA notice is not at 
issue with regard to these claims.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
With regard to the new-and-material claim, as has been 
discussed above, the veteran received notice of elements (2) 
and (3) in the VCAA letters.  With respect to elements (4) 
and (5), degree of disability and effective, these are moot 
in light of the RO's denial of service connection.  Any 
deficiency in notice as to those two elements is not 
prejudicial at this juncture.  Because this claim is being 
reopened and remanded, any deficiencies with respect to VCAA 
notice will presumably be identified rectified by the agency 
of original jurisdiction.  As for the increased rating 
claims, elements (2), (3), and (4) are not at issue as 
service connection has already been granted for the 
disabilities and the initial ratings for the disabilities 
were assigned in a prior final rating decision.  Moreover, as 
explained above, the veteran has received proper VCAA notice 
as to his obligations, and those of VA, with respect to his 
current level of disability.  

With respect to the increased rating claim for migraine 
headaches, as will be discussed in greater detail below, an 
increased rating is being granted by the Board in this 
decision.  It is not the responsibility to assign an 
effective date for that increased disability rating.  The 
Board is confident that prior to assigning any effective 
dates, appropriate VCAA notice will be provided by the RO.

As to the increased rating claims for residuals of right 
wrist and right ankle fractures with respect to element (5), 
effective date, the RO denied increased ratings, so there was 
no effective date to assign.  Because the Board concludes 
below that the preponderance of the evidence is against the 
claims for increased ratings, any question as to the 
appropriate effective dates to be assigned is rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in the Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  In addition, 
because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  Based on 
this procedural history, the Board finds that the veteran was 
properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim, such as the low back claim in this case, does 
not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent necessary.  The evidence of record 
includes service medical records, VA medical records, private 
medical records, and reports of VA examinations, which will 
be described below.  There is no indication that there 
currently exists any evidence which has a bearing on the four 
issues now being decided in this case which has not been 
obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2005).  He requested, and was accorded, a 
personal hearing at the RO in March 2004 before a Decision 
Review Officer and a videoconference hearing in February 2006 
before the undersigned.  Transcripts of these hearings are 
associated with his claims file.  

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a low back disability.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2005)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's claim on 
appeal was initiated prior to August 2001, it will be 
adjudicated by applying the law previously in effect, 38 
C.F.R. § 3.156(a) (2001).  The applicable law will be 
explained in the paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran ultimately seeks entitlement to service 
connection for a low back disability.  His initial claim was 
denied in an August 1987 RO rating decision.  The veteran's 
claim to reopen the previously denied claim was denied in a 
June 2002  RO rating decision; he has appealed that decision.  
As explained below, as a preliminary matter the Board must 
determine whether new and material evidence has been received 
which serves to reopen the previously denied claim.

Factual background

The "old" evidence

The evidence of record at the time of the RO decision in 
August 1987 consisted of the veteran's service medical 
records and VA treatment records.

The veteran's service medical records show that in June and 
July 1981 the veteran had mechanical low back pain.  The 
report of the August 1982 separation examination reflects 
that the spine was normal.

VA medical records dated from 1984 and 1987 show no diagnosis 
of a low back disability.

The August 1987 decision

Evidence of record at the time of the August 1987 RO decision 
clearly indicated that the veteran had mechanical back pain 
in service, thus satisfying element (2), in-service 
incurrence of disease or injury.  The August 1987 RO decision 
in essence denied the veteran's claim due to a lack of 
competent medical evidence of any current back disability.  
Additional evidence which has been received since August 1987 
will be discussed below.

Analysis

Discussion

New and material evidence 

The veteran's claim of entitlement to service connection for 
a low back disability  was denied in August 1987 due to a 
lack of competent medical evidence of a current disability.  

Evidence added to the record since the denial includes VA 
treatment records dated from 1994 to 2005 and reports of VA 
examinations from 1997 to 2003.  This medial evidence, to 
specifically include reports of January 2002 and November 
2003 VA examinations, shows a diagnosis of lumbosacral 
degenerative disc disease, status post discectomy with 
electrodiagnostic evidence of right chronic L5 radiculopathy.

This evidence can be considered "new" in that it was not 
previously before the RO at the time of the August 1987 prior 
final denial.  The evidence can be considered "material" 
because it does relate to the element of the claim that was 
previously unmet, specifically a current disability.  See 
38 C.F.R. § 3.156 (2001).  Accordingly, new and material 
evidence has been received as to the existence of a current 
disability, which was previously lacking.  The veteran's 
claim is therefore reopened.

Additional comments

As has been discussed above in connection with the VCAA, at 
this juncture VA's duty to assist comes into play.  For 
reasons which will be expressed in greater detail below, the 
Board believes that additional records must be obtained.  

2.  Entitlement to an increased disability evaluation for 
migraine headaches, currently rated as 30 percent disabling.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Schedule 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2005).

Specific rating criteria

Under Diagnostic Code 8100, a 50 percent rating is warranted 
for migraine headaches manifested by very frequent, 
completely prostrating, and prolonged attacks productive of 
severe economic inadaptability.  A 30 percent evaluation 
requires symptomatology manifested by characteristic 
prostrating attacks occurring on an average of once per month 
over the last several months.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2005).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's headache disorder is currently rated under 
Diagnostic Code 8100.  As Diagnostic Code 8100 specifically 
pertains to migraine headaches, it is the appropriate code 
for rating the veteran's disability.  Although VA treatment 
records from 2001 to 2002 show that some of the veteran's 
doctors questioned whether he actually had migraines, the 
reports of the three VA examinations and more recent VA 
treatment records reflect a diagnosis of migraines.  At the 
examinations, the veteran gave a detailed history of his 
symptomatology, and these examinations and the VA treatment 
records that unequivocally show a diagnosis of migraine 
headaches are more recent.  Therefore, the Board places 
greater weight on this evidence than on the remote treatment 
records and finds that the veteran has migraine headaches.  
In any event, even if the veteran's headache disorder for 
which service connection has been granted were not migraines, 
that headache disorder would still be rated analogously under 
Diagnostic Code 8100 because there is not another diagnostic 
code specifically pertaining to a headache disorder.

The evidence in favor of the veteran's claim for an increased 
rating is the veteran's reports of symptomatology at the time 
of the November 2003 and June 2005 VA examinations and the VA 
outpatient treatment records from 2003 to 2005 regarding the 
frequency of the headaches.  At the November 2003 VA 
examination, the veteran reported that he had severe 
headaches three to four times a week that lasted four to six 
hours.  At the June 2005 VA examination, the veteran reported 
that his severe headaches occur two to three times a week and 
last for three to four hours.  At both examinations, he 
stated that he had photophobia, phonophobia, and nausea with 
the severe headaches.  At the June 2005 VA examination, he 
added that he saw scintillation spectra with the severe 
headaches whereas he denied any visual symptomatology at the 
November 2003 VA examination.  At both examinations, he 
reported that when he had severe headaches, he had to lie 
down, cover his head, close the blinds, and turn out the 
lights.  The examiner who conducted both examinations 
diagnosed migraine headaches, but noted that the veteran's 
description of the headaches had changed.  A February 2003 VA 
outpatient treatment record reflects that the veteran had 
migraines three to four times a week.  Further VA outpatient 
treatment records dated from 2003 to 2005 show the following:  
in March 2004 the migraines were noted to be suboptimally 
managed; in July 2004 the veteran reported having headaches 
five to six times a week; and in March 2005 it was noted that 
the veteran still had migraines four to five times a month 
despite the use of various medications.

The evidence against the veteran's claim for an increased 
rating is the report of the January 2002 VA examination and 
those VA outpatient treatment records dated from 2001 through 
2004, which show a questioning of the diagnosis of migraine 
headaches and evidence of medication over-use syndrome.  In 
particular, the report of the January 2002 VA examination 
reflects that the veteran's symptomatology was reported to be 
less severe than his later symptomatology.  At that 
examination, the veteran reported that he had two headaches a 
week that could last up to an hour.  He stated that he was 
unsure whether he had nausea or vomiting.  He reported 
photophobia, phonophobia, and scintillation spectra with red 
dots.  He indicated that when he got a headache, he took 
aspirin and would lie down.  Unlike some of the doctors who 
treated the veteran in 2001 and 2002, the January 2002 VA 
examiner, who also conducted the later VA examinations, 
diagnosed migraines.  

The Board places greater weight on the more recent evidence 
than on the previous evidence in determining the current 
severity of the veteran's headaches.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  None of the medical evidence directly 
addresses whether the veteran's headaches are productive of 
severe economic inadaptability.  However, resolving doubt in 
the veteran's favor, the Board finds that his symptomatology, 
as reported at the November 2003 and June 2005 VA 
examinations, reflects that the migraine headaches are 
manifested by very frequent, completely prostrating, and 
prolonged attacks productive of severe economic 
inadaptability.  Even though the VA examiner who conducted 
those two examinations along with the one in January 2002, 
indicated that the veteran's description of his headaches had 
changed, that examiner still diagnosed migraine headaches and 
did not indicate that the veteran was malingering.  
Similarly, while the VA treatment records from 2003 to 2004 
indicate a possibility of medication over-use syndrome, these 
records do not indicate that the veteran was malingering.  
Finally, as noted above, with regard to the VA treatment 
records reflecting questioning of the diagnosis of migraines 
and, thus, the severity of the veteran's headache disorder, 
the Board places greater weight on the more recent evidence 
in determining the current diagnosis of the service-connected 
headache disorder.

In sum, a 50 percent rating, which is the maximum allowed 
under the pertinent evaluation criteria, is in order for the 
veteran's migraine headaches.  

3.  Entitlement to an increased disability evaluation for 
residuals of a right (major) wrist fracture, currently rated 
as 10 percent disabling.

Relevant law and regulations

The Board notes that the previously discussed law regarding 
increased disability ratings in general and resolution of 
reasonable doubt in particular are applicable to this claim.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific rating criteria

Limitation of motion of the wrist is evaluated under 
Diagnostic Code 5215.  If dorsiflexion is less than 15 
degrees or where palmar flexion is limited in line with the 
forearm, a 10 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2005).  The normal range of 
motion of the wrist is the following: dorsiflexion to 70 
degrees, palmar flexion to 80 degrees, ulnar deviation to 45 
degrees, and radial deviation to 20 degrees.  38 C.F.R. 
§ 4.71, Plate I (2005).  

Under the provisions of 38 C.F.R. § 4.124a (2005), the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

38 C.F.R. § 4.124a, Diagnostic Code 8515 (2005) provides that 
mild incomplete paralysis of the median nerve in the major 
upper extremity is rated as 10 percent disabling, that 
moderate incomplete paralysis of the median nerve in the 
major upper extremity is rated as 30 percent disabling, and 
that severe incomplete paralysis of the median nerve in the 
major upper extremity is rated 50 percent disabling.  
Complete paralysis is rated as 70 percent disabling.  
Complete paralysis is manifested by the following: the hand 
inclined to the ulnar side; the index and middle fingers more 
extended than normal; considerable atrophy of the muscles of 
the thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to the palm; weakened wrist flexion; and pain with 
trophic disturbances.

Analysis

Assignment of diagnostic code

The RO has rated the veteran's right wrist disability as 10 
percent disabling under Diagnostic Codes 5215-8515.  The 
first matter is whether the orthopedic and neurological 
manifestations should be separately rated.  Under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 
4.25 (2005); see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14 (2005); Fanning v. Brown, 4 Vet. App. 225 (1993).  
Diagnostic Code 8515 contemplates the functional impairment 
of wrist limitation of motion; therefore, separate ratings 
for orthopedic and neurological manifestations are not 
permitted pursuant to the rule against pyramiding under 
38 C.F.R. § 4.14.  As for the proper diagnostic codes, the 
Board concludes that Diagnostic Codes 5215-8515 are the most 
appropriate.  There is no evidence of ankylosis in the right 
wrist.  There is also no evidence of neurological impairment 
of a nerve other than the median nerve.

While the veteran has some limitation of motion of the right 
wrist in dorsiflexion, plantar flexion, and ulnar deviation 
on VA examinations, he is receiving the maximum rating for 
limitation of motion of the wrist.  Accordingly, a higher 
rating under Diagnostic Code 5215 is not warranted.  
Furthermore, although the veteran uses a right wrist support, 
an additional evaluation for pain is not authorized when the 
veteran is receiving the maximum evaluation under the 
pertinent diagnostic code.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997).

The August 1994 rating decision reflects that the RO rated 
the veteran's right wrist disability under Diagnostic Code 
8515 on the basis of the presence of weakness in the right 
hand grasp and wasting of the dorsal hand muscles.  A report 
of October 2001 VA X-rays of the right wrist reveals a 
complaint of chronic numbness in the right wrist.  

However, VA examinations and treatment records do not 
identify any impairment of the median nerve that is a 
residual of the in-service right wrist fracture.  In any 
event, even if the veteran has paralysis of the median nerve 
as a residual of the in-service right wrist fracture, such 
paralysis is no more than mild, incomplete paralysis.  

An October 2001 VA outpatient treatment record reflects that 
the right hand sensation was intact to microfilament.  A 
neurological disability of the right upper extremity was not 
diagnosed during any of the three VA examinations.  During 
the January 2002 VA examination, the veteran had 4/5 strength 
in the right grip and interossei, but the other muscles 
tested were 5/5.  Moreover, tone and rapid alternating 
movements were within normal limits.  Pronator drift was 
negative, and there was no atrophy, fasciculations, or 
tremor.  Deep tendon reflexes were 2/4 in the arms, and 
vibration was felt in the hands.  Additionally, the November 
2003 VA neurologic examiner indicated that the veteran made a 
very poor effort with strength testing.  In particular, on 
motor testing, the veteran had right grip strength of 4+/5, 
but when he shook the examiner's hand at the end of the 
examination, it was noted that his strength was clearly 5/5.  
At the November 2003 VA neurologic examination, tone was 
normal throughout.  The veteran voluntarily slowed his rapid 
alternating movements in the right hand but that the right 
hand was normal in testing when done in a different way.  
Pronator drift was negative, and there was no atrophy, 
fasciculation, or tremor.  Deep tendon reflexes were 2/4 
throughout and bilaterally symmetrical.  Sensory testing 
revealed normal light touch, and there was vibratory sense in 
the hands.  At the May 2005 VA neurologic examination, all 
muscles tested except for right ankle dorsiflexion were 5/5.  
Tone and rapid alternating movements were within normal 
limits.  Pronator drift was negative, and there was no 
atrophy, fasciculation, or tremor.  Deep tendon reflexes were 
2/4 throughout.  Sensory testing revealed normal light touch 
and vibration.  In light of these findings, an increased 
rating under Diagnostic Code 8515 is not warranted.

4.  Entitlement to an increased (compensable) disability 
evaluation for residuals of a right ankle fracture.

Relevant law and regulations

The Board notes that the previously discussed law regarding 
increased disability ratings in general and resolution of 
reasonable doubt and rating musculoskeletal disabilities in 
particular are applicable to this claim.

Zero percent disability ratings

Under 38 C.F.R. § 4.31 (2005), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

Specific rating criteria

Standard motion of an ankle is 20 degrees of dorsiflexion and 
45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2005).  Evaluations of 10 percent and 20 percent are 
warranted for moderate and marked limited motion of the 
ankle, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2005).

Analysis

Assignment of diagnostic code

The RO has rated the veteran's right ankle disability as zero 
percent disabling under Diagnostic Code 5271.  After careful 
review of the record, the Board concludes that this 
Diagnostic Code is the most appropriate.  There is no 
evidence of ankylosis of the ankle or of the subastragalar or 
tarsal joint.  Moreover, there is no evidence of malunion of 
the os calcis or astragalus, nor is there evidence of 
astragalectomy.  In November 2003, VA X-rays revealed only 
swelling of the soft tissues around the lateral malleolus 
with no bony abnormalities.  Although the veteran has 
complained of foot drop, the service-connected right ankle 
disability should not be rated under a neurological 
diagnostic code.  There is no evidence that the foot drop is 
a residual of the in-service right ankle fracture.  In that 
regard, the November 2003 VA examiner stated that the veteran 
had a right peroneal mononeuropathy of recent onset, which 
was not related to the remote right ankle fracture.  
Moreover, an April 2004 VA outpatient treatment record 
specifically reflects that the foot drop was due to right 
peroneal neuropathy.

The report of the January 2002 VA orthopedic examination 
reflects that in the right ankle, active dorsiflexion was to 
five degrees, passive dorsiflexion was to 20 degrees, and 
plantar flexion was to 45 degrees.  The diagnosis was status 
post right ankle fracture with no residuals.  The report of 
the November 2003 VA orthopedic examination reveals that in 
the right ankle, active dorsiflexion was to 10 degrees, 
passive dorsiflexion was to 20 degrees, and plantar flexion 
was to 45 degrees.  The diagnosis was again status post right 
ankle fracture with no residuals.  The report of the May 2005 
VA examination also shows a diagnosis of status post right 
ankle fracture with no residuals and no range-of-motion 
testing.  In short, active range of motion is at least five 
degrees of dorsiflexion and 45 degrees of plantar flexion 
with at most 15 degrees of loss of dorsiflexion, but more 
recent findings showed improvement in the active range of 
motion of the ankle.  Overall, such a loss of motion is not 
moderate or marked.  In any event, based on the most recent 
diagnosis of no residuals from the right ankle fracture, 
there is no evidence that the loss of motion is a residual of 
the in-service right ankle fracture.  In fact, the May 2005 
VA examiner stated that the veteran's current complaints were 
more consistent with gout than residuals of his remote 
fracture.  In the absence of medical evidence of current 
residuals, a compensable rating for the right ankle 
disability is not warranted.  

DeLuca considerations

As discussed above, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca, 
supra.  The veteran has complained of pain, weakness in 
dorsiflexion, stiffness, swelling, giving out, buckling, 
fatigue with a lack of endurance, and intermittent locking.  
However, in the absence of current residuals of the in-
service right ankle fracture, the medical evidence does not 
demonstrate functional loss which would enable the Board to 
assign additional disability under 38 C.F.R. §§ 4.40 and 
4.45.

Extraschedular evaluation for the three service-connected 
disabilities on appeal

In the statement of the case and the supplemental statements 
of the case, the RO considered the matter of referral of the 
issues of increased ratings for the three service-connected 
disabilities on appeal for consideration of an extraschedular 
rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for any of his 
three service-connected disabilities on appeal.  Indeed, it 
does not appear from the record that he has been hospitalized 
after his last period of service for any of the three 
service-connected disabilities on appeal.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to any of the three service-
connected disabilities such as to trigger consideration of 
the extraschedular provisions.  There is no indication that 
the service-connected migraine headaches, residuals of a 
right wrist fracture, or residuals of a right ankle fracture 
markedly interfere with employment.  While a VA vocational 
rehabilitation specialist stated in October 2001 that the 
veteran could no longer be able to maintain gainful regular 
employment because of his numerous physical and psychological 
problems, there is nothing in the record to indicate that any 
of the three service-connected disabilities, or a combination 
thereof, precludes him from working.  In fact, Social 
Security Administration records reveal that Social Security 
disability benefits were granted on the basis of substance 
addiction disorder (alcohol) and affective disorders.  
Although the veteran testified at the February 2006 hearing 
that he could not work due to side effects from medications 
he takes for his migraine headaches, there is no medical 
evidence in the record to support that assertion.

In short, there is nothing in the current evidence of record 
to indicate that the service-connected migraine headaches, 
residuals of a right wrist fracture, or residuals of a right 
ankle fracture causes impairment with employment over and 
above that which is contemplated in the respectively assigned 
50, 10, and zero percent schedular ratings.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In that regard, the Board notes 
that relevant to migraine headaches, the assignment of a 50 
percent rating contemplates "severe economic 
inadaptability."  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disability is 
reopened, and to that extent only, the appeal is granted.

An increased disability evaluation of 50 percent for migraine 
headaches is granted, subject to governing regulations 
concerning the payment of monetary benefits.

An increased disability rating for the service-connected 
residuals of a right wrist fracture is denied.

Entitlement to an increased (compensable) disability rating 
for service-connected residuals of a right ankle fracture is 
denied.


REMAND

Prior to Board consideration of the merits of the veteran's 
claim of entitlement to service connection for a low back 
disability, on a de novo basis, additional development is 
indicated.  In short, remand is warranted to ensure that all 
pertinent medical evidence is associated with the claims file 
and to ensure due process has been observed.

Additional VA treatment records

First, the RO should obtain any additional pertinent 
treatment records indicated by the veteran.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  In that regard, the veteran testified at 
hearings in March 2004 and February 2006 that he had received 
treatment for his back at the VA medical center in 
Cincinnati, Ohio, from 1982 to the present and at the VA 
medical center in Indianapolis, Indiana, from 1982 to 1992.  
Moreover, in March 2002 statements, the veteran reported that 
he had been treated at the VA medical center in Dayton, Ohio, 
and at unspecified VA medical centers in Indiana and Ohio.  
While the veteran testified at the February 2006 hearing that 
with regard to his low back disability, he mostly received 
treatment at the VA medical center in Cincinnati, Ohio, and 
that he also received treatment at the VA medical center in 
Indianapolis, Indiana, it is not clear whether he received 
treatment for his low back disability at other VA medical 
facilities.  This matter should be clarified.  A review of 
the record reflects that treatment records from the VA 
medical center in Cincinnati, Ohio, from August 29, 2001, 
through June 2005 have been obtained, and that a specific 
request for records from the VA medical center in 
Indianapolis, Indiana, has not been made.  Therefore, 
additional records may be available.

VCAA

Second, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a VA disability benefits claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, in a November 2001 letter, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service-connected 
disability benefits relative to his low back disability, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability at issue.  As these questions are involved 
in the present appeal, these issues must be remanded for 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include informing the veteran that a disability 
rating and an effective date for the award of benefits are 
assigned upon the award of service connection, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
relative to his claim of entitlement to 
service connection for a low back 
disability.  The notice should include 
informing the veteran that a disability 
rating and an effective date for the 
award of benefits are assigned upon the 
award of service connection, and also 
includes an explanation as to the type of 
evidence that is needed to establish both 
a disability rating and an effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his low back disability at 
any VA medical facility other than the VA 
medical centers in Cincinnati, Ohio, and 
Indianapolis, Indiana, and if so, the 
periods of such treatment.  If the 
veteran identifies any such facilities 
and periods of treatment, the RO should 
obtain records from the identified 
facilities.

3.  The RO should obtain all records of 
the veteran relevant to evaluation for 
back complaints and treatment from the VA 
medical center in Indianapolis, Indiana, 
dated from 1982 to 1992, and from the VA 
medical center in Cincinnati, Ohio, dated 
from 1982 to August 2001 and from June 
2005 to the present.

4.  If and only if the obtained VA 
medical records show evaluation for back 
complaints and/or treatment for a low 
back disability during the period from 
1982 to 1993, the RO should arrange for 
the veteran to undergo appropriate VA 
examination(s) in order to determine the 
etiology of the current low back 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination(s).  All necessary tests 
should be accomplished.  All clinical 
findings should be reported in detail in 
the examination report, and a complete 
rationale for all opinions expressed 
should be provided.  In conjunction with 
the examination of the veteran and review 
of the record, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current low back disability is related to 
back complaints during his period of 
military service from May 1980 to August 
1982.  

5.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to service 
connection for a low back disability, 
based on a review of the entire 
evidentiary record.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


